

Exhibit 10


DOMINION RESOURCES, INC.
2005 INCENTIVE COMPENSATION PLAN


Originally Effective May 1, 2005
As Amended and Restated Effective May 5, 2009


1.           Purpose.  To support a pay-for-performance compensation program,
this Dominion Resources, Inc. 2005 Incentive Compensation Plan (the “Plan”) is
the primary component that ties compensation to the long-term performance of
Dominion Resources, Inc.  The Plan seeks to further the long-term stability and
financial success of Dominion Resources, Inc. by attracting and retaining
employees through the use of cash and stock incentives; rewarding employees for
the achievement of certain performance goals that may be attached to the
incentives; and further aligning the interests of employees with those of
Dominion Resources, Inc. shareholders.


2.           Definitions.   As used in the Plan, the following terms have the
meanings indicated:


(a)           ‘‘Act’’ means the Securities Exchange Act of 1934, as amended.


(b)           ‘‘Applicable Withholding Taxes’’ means the aggregate amount of
federal, state and local income and payroll taxes that an Employer is required
to withhold in connection with any Performance Grant, any lapse of restrictions
on Restricted Stock, dividends paid on Restricted Stock, any grant of Goal-Based
Stock, or any exercise of a Nonstatutory Stock Option or Stock Appreciation
Right.


(c)           ‘‘Beneficiary’’ means the individual, individuals, entity,
entities or the estate of a Participant entitled to receive the amounts payable
under an Incentive Award, if any, upon the Participant's death


(d)           ‘‘Change of Control’’ means the occurrence of any of the following
events:


(i)           any person, including a ‘‘group’’ as defined in Section 13(d)(3)
of the Act becomes the owner or beneficial owner of Dominion securities having
20% or more of the combined voting power of the then outstanding Dominion
securities that may be cast for the election of Dominion’s directors (other than
as a result of an issuance of securities initiated by Dominion, or open market
purchases approved by the Dominion Board, as long as the majority of the
Dominion Board approving the purchases is also the majority at the time the
purchases are made);


(ii)           as the direct or indirect result of, or in connection with, a
cash tender or exchange offer, a merger or other business combination, a sale of
assets, a contested election, or any combination of these transactions, the
persons who were directors of Dominion before the transactions cease to
constitute a majority of the Dominion Board, or any successor’s board, within
two years of the last of the transactions; or


(iii)           with respect to a particular Participant, an event occurs with
respect to the Employer that employs that Participant such that, after the
event, the Employer is no longer a Dominion Company.


(e)           ‘‘Code’’ means the Internal Revenue Code of 1986, as amended.


(f)           ‘‘Committee’’ means the Compensation, Governance and Nominating
Committee of the Dominion Board (or any successor Board committee designated by
the Board to administer this plan), provided that, if any member of the
Compensation, Governance and Nominating Committee does not qualify as both an
outside director for purposes of Code section 162(m) and a non-employee director
for purposes of Rule 16b-3, the remaining members of the committee (but not less
than two members) shall be constituted as a subcommittee to act as the Committee
for purposes of the Plan.


(g)           ‘‘Company Stock’’ means common stock of Dominion.  In the event of
a change in the capital structure of Dominion (as provided in Section 15), the
shares resulting from the change shall be deemed to be Company Stock within the
meaning of the Plan.


(h)           ‘‘Date of Grant’’ means (i) with respect to an Option or Stock
Appreciation Right, the date on which the Committee completes the corporate
action necessary to create an offer of stock for sale to a Participant under the
terms and conditions of, or to create a legally binding right constituting, the
Option or Stock Appreciation Right; and (ii) with respect to an Incentive Award
other than an Option or Stock Appreciation Right, the date on which the
Committee grants the Incentive Award.  With respect to any Incentive Award, the
Committee may specify a future date on which the Incentive Award is to be
granted or become effective.


(i)           ‘‘Disability’’ or ‘‘Disabled’’ means, as to an Incentive Stock
Option, a Disability within the meaning of Code section 22(e)(3).  With respect
to an  Incentive Award that provides for a deferral of compensation within the
meaning of Code section 409A and that is payable under its terms on a
Participant’s Disability, Disability shall mean having received long-term
disability benefits under the Corporation’s long-term disability plan (or
successor thereto) for a period of 3 consecutive months by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.  As to all other Incentive Awards, the Committee shall determine whether
a Disability exists and the determination shall be conclusive.


(j)           ‘‘Dominion Company’’ means any corporation in which Dominion owns
stock possessing at least 50% of the combined voting power of all classes of
stock or which is in a chain of corporations with Dominion in which stock
possessing at least 50% of the combined voting power of all classes of stock is
owned by one or more other corporations in the chain.


(k)           ‘‘Dominion’’ means Dominion Resources, Inc.


(l)           ‘‘Dominion Board’’ means the Board of Directors of Dominion
Resources, Inc.


(m)           ‘‘Employer’’ means, with respect to a Participant, Dominion or the
Dominion Company that employs the Participant.


(n)           ‘‘Fair Market Value’’ means the closing price of a share of
Company Stock, as reported in the Wall Street Journal or other financial
reporting service selected by the Company, as of the last day on which Company
Stock is traded preceding the Date of Grant or preceding any other date for
which the value of Company Stock must be determined under the Plan.


(o)           ‘‘Goal-Based Stock’’ means Company Stock awarded when performance
goals are achieved pursuant to an award as provided in Section 8.


(p)           ‘‘Incentive Award’’ means, collectively, a Performance Grant or
the award of Restricted Stock, Goal-Based Stock, Option or Stock Appreciation
Right under the Plan.


(q)           ‘‘Incentive Stock Option’’ means an Option intended to meet the
requirements of, and qualify for favorable federal income tax treatment under,
Code section 422.


(r)           ‘‘Mature Shares’’ means shares of Company Stock for which the
holder thereof has good title, free and clear of all liens and encumbrances and
which the holder has held for at least six months.


(s)            ‘‘Nonstatutory Stock Option’’ means an Option that does not meet
the requirements of Code section 422, or, even if meeting the requirements of
Code section 422, is not intended to be an Incentive Stock Option and is so
designated.


(t)           ‘‘Option’’ means a right to purchase Company Stock granted under
the Plan, at a price determined in accordance with the Plan.


(u)           ‘‘Participant’’ means any employee of Dominion or a Dominion
Company who receives an Incentive Award under the Plan.


(v)           ‘‘Performance Criteria’’ means the performance of Dominion or any
subsidiary, division, business unit or individual using one of the following
measures, either on an operating or GAAP basis where applicable, and including
measuring the performance of any of the following relative to a defined peer
group of companies: total shareholder return; book value (including on a per
share basis); return on capital (including invested capital); environmental
considerations; safety; reliability; customer earnings (including on a per share
basis); earnings growth rate (including on a per share basis); profitability;
return on equity; cash flow, including free cash flow; cost savings under the
Six Sigma discipline, or other cost savings or process improvement goals; and
capital expenditures.


(w)           ‘‘Performance Goal’’ means an objectively determinable performance
goal established by the Committee with respect to a given Performance Grant or
grant of Restricted Stock that relates to one or more Performance Criteria.


(x)           ‘‘Performance Grant’’ means an Incentive Award made pursuant to
Section 6.


(y)           ‘‘Plan Year’’ means January 1 to December 31.


(z)           “Qualifying Change of Control” means an event which meets the
requirements for a Change of Control (as defined in Section 2(d) above) and
which, in addition, constitutes either a change in ownership of Dominion (as
described in paragraph (i)), a change in effective control of Dominion (as
described in paragraph (ii), or, with respect to an individual Participant, a
change in ownership of the Participant’s Employer (as described in paragraph
(iii)):


(i)           Any person or more than one person acting as a group acquires
beneficial ownership of Company Stock that, together with the Company Stock
already held by such person or group, represents more than 50 percent of the
total voting power of Company Stock; provided, however, that if any one person
or more than one person acting as a group is considered to own more than 50
percent of the total fair market value or total voting power of Company Stock,
the acquisition of additional Company Stock by the same person or persons is not
considered to cause a change in the ownership of Dominion for purposes of this
paragraph (i);


 (ii)           Any person or more than one person acting as a group acquires
(or has acquired during the twelve-consecutive-month period ending on the date
of the most recent acquisition by such person or persons) beneficial ownership
of Company Stock possessing 30 percent or more of the total voting power of
Company Stock; or (2) a majority of members of the Board is replaced during a
twelve-consecutive-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Board before the date of the
appointment or election; provided, however, that if any one person or more than
one person acting as a group is considered to effectively control Dominion for
purposes of this paragraph (ii), the acquisition of additional Company Stock by
the same person or persons is not considered to cause a change in the effective
control for purposes of this paragraph (ii); or
 
(iii)           Any person or more than one person acting as a group acquires
beneficial ownership of stock of the Employer that, together with the Employer
stock already held by such person or group, represents more than 50 percent of
the total voting power of the Employer stock; provided, however, that if any one
person or more than one person acting as a group is considered to own more than
50 percent of the total fair market value or total voting power of the Employer
stock, the acquisition of additional Employer stock by the same person or
persons is not considered to cause a change in the ownership of the Employer for
purposes of this paragraph (iii).


For purposes of this Section 2(z), the term “group” shall have the meaning
provided in U.S. Treasury Regulation 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C),
as applicable.  The term “beneficial ownership” shall have the meaning provided
in U.S. Treasury Regulation 1.409A-3(i)(5)(v)(iii).  Notwithstanding anything in
this Section 2(z) to the contrary, an event which does not constitute a change
in the ownership or a change in the effective control of Dominion or, with
respect to an individual Participant, a change in the ownership of the
Participant’s Employer, each as defined in U.S. Treasury Regulation
1.409A-3(i)(5), shall not constitute a Qualifying Change of Control for purposes
of this Plan.


(aa)           ‘‘Restricted Stock’’ means Company Stock awarded upon the terms
and subject to the restrictions set forth in Section 7.


(bb)           ‘‘Rule 16b-3’’ means Rule 16b-3 of the Securities and Exchange
Commission promulgated under the Act.  A reference in the Plan to Rule 16b-3
shall include a reference to any corresponding rule (or number redesignation) of
any amendments to Rule 16b-3 enacted after the effective date of the Plan’s
adoption.


(cc)           “Separation from Service” means a Participant’s termination of
employment (within the meaning of U.S. Treasury Regulation 1.409A-1(h), applying
the default terms thereof) with the Participant’s Employer and all other persons
that would be treated as a single employer with the Participant’s Employer under
Code sections 414(b) or (c); provided that, in applying Code sections
1563(a)(1), (2) and (3) for purposes of determining a controlled group of
corporations, or in applying U.S. Treasury Regulation 1.414(c)-2 for purposes of
determining trades or businesses under common control, the phrase “at least 50%”
shall replace the phrase “at least 80%” each time it appears in those sections.


(dd)           “Stock Appreciation Right” or “SAR” means a right to receive
Company Stock or cash from the Company granted under Section 10.


(ee)           ‘‘Taxable Year’’ means the fiscal period used by Dominion for
reporting taxes on income under the Code.


3.           General.   The following types of Incentive Awards may be granted
under the Plan: Performance Grants, Restricted Stock, Goal-Based Stock, Options,
or Stock Appreciation Rights.  Options granted under the Plan may be Incentive
Stock Options or Nonstatutory Stock Options.


4.           Stock.
 
(a)           Subject to Section 15 of the Plan, there shall be reserved for
issuance under the Plan an aggregate of thirty-six million (36,000,000) shares
of Company Stock, which shall be authorized but unissued shares.  All of the
shares of Company Stock that may be issued under this Plan may be issued upon
the exercise of Options that qualify as Incentive Stock Options.  No more than
eighteen million (18,000,000) shares may be issued as Restricted Stock,
Goal-Based Stock or Performance Grants, provided that any shares of Restricted
Stock, Goal-Based Stock or shares that are issuable under Performance Grants
that are forfeited shall not count against this limit.  No more than three
million six hundred thousand (3,600,000) shares may be allocated to the
Incentive Awards, including the maximum amounts payable under a Performance
Grant, that are granted to any individual Participant during any single Taxable
Year.
 
(b)           Shares allocable to Options, Restricted Stock or portions thereof
granted under the Plan that expire, are forfeited, or otherwise terminate
unexercised may again be subjected to an Incentive Award under the Plan.  The
Committee is expressly authorized to make an Incentive Award to a Participant
conditioned upon the surrender for cancellation of an Option granted under an
existing Incentive Award, provided that, without prior shareholder approval, the
Committee is expressly prohibited from repricing an Option or SAR if the
exercise price of the new Option or SAR would be less than the exercise price of
the Option or SAR under the existing Incentive Award surrendered for
cancellation.  Any shares of Company Stock tendered or exchanged by a
Participant as full or partial payment to the Company of the exercise price
under an Option or SAR and any shares retained or withheld by the Employer in
satisfaction of an Employee’s obligations to pay Applicable Withholding Taxes
with respect to any Incentive Award shall not be available for issuance,
subjected to new awards or otherwise used to increase the share reserve under
the Plan. The cash proceeds from Option or SAR exercises shall not be used to
repurchase shares on the open market for reuse under the Plan.  Reload Options
issued on the exercise of an Option or otherwise are expressly prohibited.
 
(c)           Since the original approval of the Plan by shareholders at the
2005 Annual Meeting of shareholders of Dominion, no additional grants of
incentive awards have been made under the Dominion Resources, Inc. Incentive
Compensation Plan or under the Dominion Resources, Inc. Leadership Stock Option
Plan for Salaried Employees, and no additional grants of incentive awards may be
made under such plans in the future.  At that time, all outstanding obligations
under the Dominion Resources, Inc. Incentive Compensation Plan for payments of
Company Stock, including Company Stock from reinvested dividends, related to the
Dominion Resources, Inc. Executives’ Deferred Compensation Plan were assumed by
the Plan and were treated for purposes of Section 4(a) based on the nature of
the original award.

 
5.           Eligibility.


(a)           All present and future employees of Dominion or a Dominion Company
(whether now existing or hereafter created or acquired) whom the Committee
determines to have contributed or who can be expected to contribute
significantly to Dominion or a Dominion Company shall be eligible to receive
Incentive Awards under the Plan.  The Committee shall have the power and
complete discretion, as provided in Section 16, to select eligible employees to
receive Incentive Awards and to determine for each employee the nature of the
award and the terms and conditions of each Incentive Award.


(b)           The grant of an Incentive Award shall not obligate an Employer to
pay an employee any particular amount of remuneration, to continue the
employment of the employee after the grant or to make further grants to the
employee at any time thereafter.


6.           Performance Grants.


(a)           Each Performance Grant shall contain the Performance Goals for the
award, including the Performance Criteria, the target and maximum amounts
payable and any other terms and conditions as are applicable to the Performance
Grant.  The terms of a Performance Grant may be set in an annual bonus plan or
other similar document.  Each Performance Grant shall be granted and
administered to comply with the requirements of Code section 162(m).  The
aggregate maximum cash amount payable under the Plan to any Participant in any
Plan Year shall not exceed 0.5% of Dominion’s consolidated operating income,
before taxes and interest, as reported on its annual financial statements for
the prior Plan Year.  In the event of any conflict between a Performance Grant
and the Plan, the terms of the Plan shall govern.


(b)           The Committee shall establish the Performance Goals for
Performance Grants.  The Committee shall determine the extent to which any
Performance Criteria shall be used and weighted in determining Performance
Grants.  The Committee may vary the Performance Criteria, Performance Goals and
weightings from Participant to Participant, Performance Grant to Performance
Grant and Plan Year to Plan Year.  The Committee may increase, but not decrease,
any Performance Goal during a Plan Year.


(c)           The Committee shall establish for each Performance Grant the
amount of cash or Company Stock payable at specified levels of performance,
based on the Performance Goal for each Performance Criteria.  Any Performance
Grant shall be made not later than 90 days after the start of the period for
which the Performance Grant relates and shall be made prior to the completion of
25% of the period.  All determinations regarding the achievement of any
Performance Goals will be made by the Committee.  The Committee may not increase
during a Plan Year the amount of cash or Common Stock that would otherwise be
payable upon achievement of the Performance Goal or Goals but may reduce or
eliminate the payments as provided in a Performance Grant.


(d)           The actual payments to a Participant under a Performance Grant
will be calculated by applying the achievement of a Performance Criteria to the
Performance Goal as established in the Performance Grant.  All calculations of
actual payments shall be made by the Committee and the Committee shall certify
in writing the extent, if any, to which the Performance Goals have been met.


(e)           Performance Grants will be paid in cash, Company Stock or both, at
the time or times as are provided in the Performance Grant.  A Performance Grant
payable in cash may allow a Participant to elect to receive a payment in Company
Stock that has a greater Fair Market Value than the cash award, and the
Performance Grant may impose restrictions on the Company Stock issued under the
election.


(f)           Nothing contained in the Plan will be deemed in any way to limit
or restrict any Employer or the Committee from making any award or payment to
any person under any other plan, arrangement or understanding, whether now
existing or hereafter in effect.


(g)           A Participant who receives a Performance Grant payable in Company
Stock shall have no rights as a shareholder until the Company Stock is issued
pursuant to the terms of the Performance Grant.  The Company Stock may be issued
without cash consideration.


(h)           A Participant’s interest in a Performance Grant may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise encumbered.


(i)           Whenever payments under a Performance Grant are to be made in
cash, the Employer will withhold therefrom an amount sufficient to satisfy any
Applicable Withholding Taxes.  Each Participant shall agree as a condition of
receiving a Performance Grant payable in the form of Company Stock, to pay to
the Employer, or make arrangements satisfactory to the Employer regarding the
payment to the Employer of, Applicable Withholding Taxes.  Until the amount has
been paid or arrangements satisfactory to the Employer have been made, no stock
certificate shall be issued to the Participant.  As an alternative to making a
cash payment to the Employer to satisfy Applicable Withholding Taxes, if the
Performance Grant so provides, the Participant may elect to have the Employer
retain that number of shares of Company Stock (valued at their Fair Market
Value) that would satisfy all or a specified portion of the Applicable
Withholding Taxes.


7.           Restricted Stock Awards.


(a)           The Committee may make grants of Restricted Stock to
Participants.  Whenever the Committee deems it appropriate to grant Restricted
Stock, notice shall be given to the Participant stating the number of shares of
Restricted Stock granted and the terms and conditions to which the Restricted
Stock is subject.  This notice shall be the Grant Agreement between the Employer
and the Participant.  Restricted Stock may be awarded by the Committee in its
discretion without cash consideration.


(b)           The Committee shall establish as to each award of Restricted Stock
the terms and conditions upon which the restrictions set forth in paragraph (c)
below shall lapse.  Restrictions conditioned on employment and the passage of
time shall not expire less than three years from the Date of Grant of the
Restricted Stock except that up to two million four hundred thousand 2,400,000
shares of Restricted Stock may be granted with a restriction of no less than one
year.  Restrictions conditioned on the achievement of Performance Goals or other
performance conditions shall not expire less than one year from the Date of
Grant.  Notwithstanding the foregoing, the Committee may in its discretion, and
without limitation, provide that restrictions will expire as a result of the
Disability, death or retirement of the Participant or the occurrence of a Change
of Control.  The terms and conditions may include the achievement of a
Performance Goal, which shall be governed by the provisions of Section 6 to the
extent that the award is intended to comply with the requirements of Code
section 162(m).


(c)           No shares of Restricted Stock may be sold, assigned, transferred,
pledged, hypothecated, or otherwise encumbered or disposed of until the
restrictions on the shares as set forth in the Participant’s Grant Agreement
have lapsed or been removed.


(d)           Upon the acceptance by a Participant of an award of Restricted
Stock, the Participant shall, subject to the restrictions set forth in paragraph
(c) above, have all the rights of a shareholder with respect to the shares of
Restricted Stock, including, but not limited to, the right to vote the shares of
Restricted Stock and the right to receive all dividends and other distributions
paid thereon.  Unless otherwise provided in the Participant’s Grant Agreement,
dividends or other distributions payable to the Participant with respect to his
or her award of Restricted Stock shall be paid at the same time such dividends
or other distributions are paid to other shareholders of record.  Certificates
representing Restricted Stock shall be held by Dominion until the restrictions
lapse and upon request the Participant shall provide Dominion with appropriate
stock powers endorsed in blank.


(e)           Each Participant shall agree at the time his or her Restricted
Stock is granted, and as a condition thereof, to pay to the Employer, or make
arrangements satisfactory to the Employer regarding the payment to the Employer
of, Applicable Withholding Taxes.  Until the amount has been paid or
arrangements satisfactory to the Employer have been made, no stock certificate
free of a legend reflecting the restrictions set forth in paragraph (b) above
shall be issued to the Participant.  As an alternative to making a cash payment
to the Employer to satisfy Applicable Withholding Taxes, if the grant so
provides, the Participant may elect to have the Employer retain that number of
shares of Company Stock (valued at their Fair Market Value) that would satisfy
all or a specified portion of the Applicable Withholding Taxes.


(f)           To the extent authorized by the Committee, a Participant may elect
to not receive all or a portion of an annual cash incentive plan award and
instead receive Restricted Stock in place of the designated cash award.  The
Committee shall determine which cash incentive plan awards are eligible for this
election.  The Committee may coordinate eligibility for the election with any
share ownership guideline applicable to a Participant.  The following provisions
shall apply if an election is made under this paragraph (f).


(i)           On the date the designated Incentive Award would otherwise be
received, the Company shall issue Restricted Stock to the Participant in an
amount equal to a pre-designated percentage of the designated Incentive
Award.  The Restricted Stock will be valued based on the Fair Market Value of
Company Stock.


(ii)           The restrictions on the Restricted Stock will lapse and the
Restricted Stock will vest on the third anniversary of the date of grant of the
Restricted Stock.  The restrictions shall also lapse on the earlier of the
Participant's death, disability or upon a Change of Control (or, if necessary to
comply with Section 409A of the Code, a Qualifying Change of Control)..


8.           Goal-Based Stock Awards.


(a)           The Committee may make grants of Goal-Based Stock to
Participants.  Whenever the Committee deems it appropriate to grant Goal-Based
Stock, notice shall be given to the Participant stating the number of shares of
Goal-Based Stock granted and the terms and conditions to which the Goal-Based
Stock is subject.  This notice shall be the grant agreement between the Employer
and the Participant.


(b)           Goal-Based Stock may be issued pursuant to the Plan from time to
time by the Committee when performance criteria established by the Committee
have been achieved and certified by the Committee.


(c)           The Committee shall establish the performance criteria for an
award of Goal-Based Stock.  More than one award of Goal-Based Stock may be
established by the Committee for a Participant and the awards may operate
concurrently or for varied periods of time.  Goal-Based Stock will be issued
only subject to the award and the Plan and consistent with meeting the goal or
goals set by the Committee in the award.  A Participant shall have no rights as
a shareholder until the Committee has certified that the performance objectives
of the Goal-Based Stock award have been met and the Goal-Based Stock is
issued.  Goal-Based Stock may be issued without cash consideration.


(d)           A Participant’s interest in a Goal-Based Stock award may not be
sold, assigned, transferred, pledged, hypothecated, or otherwise encumbered.


(e)           The Committee may at any time, in its sole discretion, remove or
revise any and all performance criteria for an award of Goal-Based Stock.


(f)           Each Participant shall agree at the time of receiving an award of
Goal-Based Stock, and as a condition thereof, to pay to the Employer, or make
arrangements satisfactory to the Employer regarding the payment to the Employer
of, Applicable Withholding Taxes.  Until the amount has been paid or
arrangements satisfactory to the Employer have been made, no stock certificate
shall be issued to the Participant.  As an alternative to making a cash payment
to the Employer to satisfy Applicable Withholding Taxes, if the grant so
provides, the Participant may elect to have the Employer retain that number of
shares of Company Stock (valued at their Fair Market Value) that would satisfy
all or a specified portion of the Applicable Withholding Taxes.


9.           Stock Options.


(a)           The Committee may make grants of Options to
Participants.  Whenever the Committee deems it appropriate to grant Options,
notice shall be given to the Participant stating the number of shares for which
Options are granted, the Option price per share, whether the Options are
Incentive Stock Options or Nonstatutory Stock Options, the extent, if any, to
which associated Stock Appreciation Rights are granted, and the conditions to
which the grant and exercise of the Options are subject.  This notice shall be
the stock option agreement.


(b)           The exercise price of shares of Company Stock covered by an Option
shall be not less than 100% of the Fair Market Value of the shares on the Date
of Grant, except as provided in Section 15.


(c)           Options may be exercised in whole or in part at the times as may
be specified by the Committee in the Participant’s stock option agreement;
provided that no Option may be exercised after the expiration of eight (8) years
from the Date of Grant and provided that the exercise provisions for Incentive
Stock Options shall in all events not be more liberal than the following
provisions:


(i)           No Incentive Stock Option may be exercised after the first to
occur of (x) eight years from the Date of Grant, (y) three months following the
date of the Participant’s retirement or termination of employment with all
Employers for reasons other than Disability or death, or (z) one year following
the date of the Participant’s termination of employment on account of Disability
or death.
 


(ii)           An Incentive Stock Option by its terms shall be exercisable in
any calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of the Company Stock with respect to which
Incentive Stock Options are exercisable for the first time during the calendar
year does not exceed $100,000 (the ‘‘Limitation Amount’’).  Incentive Stock
Options granted under the Plan and all other plans of any Employer shall be
aggregated for purposes of determining whether the Limitation Amount has been
exceeded.  The Committee may impose any conditions as it deems appropriate on an
Incentive Stock Option to ensure that the foregoing requirement is met.  If
Incentive Stock Options that first become exercisable in a calendar year exceed
the Limitation Amount, the excess Options will be treated as Nonstatutory Stock
Options to the extent permitted by law.

 
(d)           No modification (within the meaning of U.S. Treasury Regulation
1.409A-1(b)(5)(v)(B)) shall be made with respect to any Option if the
modification would result in the Option constituting a deferral of compensation,
and no extension (within the meaning of U.S. Treasury Regulation
1.409A-1(b)(5)(v)(C)) shall be made with respect to any Option if the extension
would result in the Option having an additional deferral feature from the Date
of Grant, in each case without the Participant’s consent.
 


10.           Stock Appreciation Rights.


(a)           Whenever the Committee deems it appropriate, Stock Appreciation
Rights may be granted in connection with all or any part of an Option to a
Participant or in a separate Incentive Award.  No Stock Appreciation Right may
be exercised after the expiration of eight (8) years from the Date of Grant.
Stock Appreciation Right granted in connection with an Option must have the same
Date of Grant as the Option.


(b)           The following provisions apply to all Stock Appreciation Rights
that are not granted in connection with Options:


(i)           Stock Appreciation Rights shall entitle the Participant, upon
exercise of all or any part of the Stock Appreciation Rights, to receive in
exchange from the Company an amount equal to the excess of (x) the Fair Market
Value on the date of exercise of the Company Stock covered by the surrendered
Stock Appreciation Right over (y) the Fair Market Value of the Company Stock on
the Date of Grant of the Stock Appreciation Right.  The Committee may limit the
amount that the Participant will be entitled to receive upon exercise of Stock
Appreciation Rights.  The Committee may not revise or amend a Stock Appreciation
Right to reduce the Fair Market Value of Company Stock on the Date of Grant,
except as provided in Section 15.


(ii)           A Stock Appreciation Right may only be exercised at a time when
the Fair Market Value of the Company Stock covered by the Stock Appreciation
Right exceeds the Fair Market Value of the Company Stock on the Date of Grant of
the Stock Appreciation Right.


(c)           The following provisions apply to all Stock Appreciation Rights
that are granted in connection with Options:


(i)           Stock Appreciation Rights shall entitle the Participant, upon
exercise of all or any part of the Stock Appreciation Rights, to surrender to
the Company unexercised that portion of the underlying Option relating to the
same number of shares of Company Stock as is covered by the Stock Appreciation
Rights (or the portion of the Stock Appreciation Rights so exercised) and to
receive in exchange from the Company an amount equal to the excess of (x) the
Fair Market Value on the date of exercise of the Company Stock covered by the
surrendered portion of the underlying Option over (y) the exercise price of the
Company Stock covered by the surrendered portion of the underlying Option.  The
Committee may limit the amount that the Participant will be entitled to receive
upon exercise of Stock Appreciation Rights.


(ii)           Upon the exercise of a Stock Appreciation Right and surrender of
the related portion of the underlying Option, the Option, to the extent
surrendered, shall not thereafter be exercisable.


(iii)           Subject to any further conditions upon exercise imposed by the
Committee, a Stock Appreciation Right shall be exercisable only to the extent
that the related Option is exercisable and a Stock Appreciation Right shall
expire no later than the date on which the related Option expires.


(iv)           The Stock Appreciation Right is only transferable when the
related Options are otherwise transferable.


(v)           A Stock Appreciation Right may only be exercised at a time when
the Fair Market Value of the Company Stock covered by the Stock Appreciation
Right exceeds the exercise price of the Company Stock covered by the underlying
Option.


(d)           The manner in which the Company’s obligation arising upon the
exercise of a Stock Appreciation Right shall be paid shall be determined by the
Committee and shall be set forth in the Incentive Award.  The Incentive Award
may provide for payment in Company Stock or cash, or a fixed combination of
Company Stock or cash, or the Committee may reserve the right to determine the
manner of payment at the time the Stock Appreciation Right is exercised.  Shares
of Company Stock issued upon the exercise of a Stock Appreciation Right shall be
valued at their Fair Market Value on the date of exercise.


(e)           No modification (within the meaning of U.S. Treasury Regulation
1.409A-1(b)(5)(v)(B)) shall be made with respect to any Stock Appreciation Right
if the modification would result in the Stock Appreciation Right constituting a
deferral of compensation, and no extension (within the meaning of U.S. Treasury
Regulation 1.409A-1(b)(5)(v)(C)) shall be made with respect to any Stock
Appreciation Right if the extension would result in the Stock Appreciation Right
having an additional deferral feature from the Date of Grant, in each case
without the Participant’s consent.


11.           Method of Exercise of Options and Stock Appreciation Rights.


(a)           Options and Stock Appreciation Rights may be exercised by the
Participant giving written notice of the exercise to the Employer, stating the
number of shares the Participant has elected to purchase under the Option or the
number of Stock Appreciation Rights the Participant has elected to exercise.  In
the case of the purchase of shares under an Option, the notice shall be
effective only if accompanied by the exercise price in full in cash; provided,
however, that if the terms of an Option so permit, the Participant may (i)
deliver a properly executed exercise notice together with irrevocable
instructions to a broker to deliver promptly to the Employer, from the sale or
loan proceeds with respect to the sale of Company Stock or a loan secured by
Company Stock, the amount necessary to pay the exercise price and, if required
by the terms of the Option, Applicable Withholding Taxes, (ii) deliver Mature
Shares (valued at their Fair Market Value) in satisfaction of all or any part of
the exercise price, or (iii) use any other methods of payment as the Committee,
at its discretion, deems appropriate.


(b)           Dominion may place on any certificate representing Company Stock
issued upon the exercise of an Option or Stock Appreciation Right any legend
deemed desirable by the Dominion’s counsel to comply with federal or state
securities laws, and Dominion may require a customary written indication of the
Participant’s investment intent.  Until the Participant has made any required
payment, including any Applicable Withholding Taxes, and has had issued a
certificate for the shares of Company Stock acquired, he or she shall possess no
shareholder rights with respect to the shares.


(c)           Each Participant shall agree as a condition of the exercise of an
Option or Stock Appreciation Right to pay to the Employer, or make arrangements
satisfactory to the Employer regarding the payment to the Employer of,
Applicable Withholding Taxes.  Until the amount has been paid or arrangements
satisfactory to the Employer have been made, no stock certificate shall be
issued upon the exercise of an Option.


(d)           As an alternative to making a cash payment to the Employer to
satisfy Applicable Withholding Taxes, if the Option or Stock Appreciation Rights
agreement so provides, the Participant may elect to to have the Employer retain
that number of shares of Company Stock (valued at their Fair Market Value) that
would satisfy all or a specified portion of the Applicable Withholding
Taxes.  The shares of Company Stock retained may not exceed the amount of the
Applicable Withholding Taxes.


12.            Transferability of Options and Stock Appreciation
Rights.   Nonstatutory Stock Options and Stock Appreciation Rights may be
transferable by a Participant and exercisable by a person other than the
Participant, but only to the extent specifically provided in the Incentive
Award.  Incentive Stock Options, by their terms, shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable, during the Participant’s lifetime, only by the Participant.


13.           Effective Date of the Plan.   The original effective date of the
Plan was May 1, 2005.  The effective date of this amendment to and restatement
of the Plan shall be May 5, 2009, subject to approval by the affirmative vote of
the holders of a majority of the votes cast at the 2009 Annual Meeting of
Dominion’s shareholders.  Until (i) the Plan, as amended and restated herein,
has been approved by Dominion’s shareholders, and (ii) the requirements of any
applicable Federal or State securities laws have been met, no Restricted Stock
or Goal-Based Stock shall be awarded on shares in excess of the shares already
available for issuance under the Plan (without regard to this amendment and
restatement), unless such grant is contingent on these events, and no Option
granted with respect to shares in excess of the shares already available for
issuance under the Plan (without regard to this amendment and restatement) shall
be exercisable.


14.           Termination, Modification, Change.   If not sooner terminated by
the Dominion Board, the Plan, as amended and restated herein, shall terminate at
the close of business on the date after the 2016 Annual Meeting of shareholders
of Dominion.  No Incentive Awards shall be made under the Plan after its
termination.  The Dominion Board may amend or terminate the Plan in any respects
as it shall deem advisable; provided that, if and to the extent required by the
Code, no change shall be made that increases the total number of shares of
Company Stock reserved for issuance pursuant to Incentive Awards granted under
the Plan (except pursuant to Section 15), materially modifies the requirements
as to eligibility for participation in the Plan, or materially increases the
benefits accruing to Participants under the Plan, unless the change is
authorized by the shareholders of Dominion.  Notwithstanding the foregoing, the
Dominion Board may unilaterally amend the Plan and Incentive Awards with respect
to Participants as it deems appropriate to ensure compliance with Rule 16b-3 or
Code section 409A and to cause Incentive Stock Options and Performance Grants to
meet the requirements of the Code and regulations thereunder.  Except as
provided in the preceding sentence, a termination or amendment of the Plan shall
not, without the consent of the Participant, adversely affect a Participant’s
rights under an Incentive Award previously granted to him or her.


15.           Change in Capital Structure.


(a)           In the event of a stock dividend, stock split or combination of
shares, recapitalization or merger in which Dominion is the surviving
corporation or other change in Dominion’s capital stock (including, but not
limited to, the creation or issuance to shareholders generally of rights,
options or warrants for the purchase of common stock or preferred stock of
Dominion), the number and kind of shares of stock or securities of Dominion to
be subject to the Plan and to Options and Stock Appreciation Rights then
outstanding or to be granted thereunder, the maximum number of shares or
securities which may be delivered under the Plan (including the maximum limit on
Incentive Stock Options, Incentive Awards, Restricted Stock, Goal-Based Stock
and Performance Grants under Section 4), the maximum number of shares or
securities that can be granted to an individual Participant under Section 4, the
exercise price of Options, the initial Fair Market Value of Company Stock under
Stock Appreciation Rights, the terms of Incentive Awards and other relevant
provisions shall be appropriately adjusted by the Committee, whose determination
shall be binding on all persons.  If the adjustment would produce fractional
shares with respect to any unexercised Option or Stock Appreciation Right, the
Committee may adjust appropriately the number of shares covered by the Option or
Stock Appreciation Right so as to eliminate the fractional shares.


(b)           If Dominion is a party to a consolidation or a merger in which
Dominion is not the surviving corporation, a transaction that results in the
acquisition of substantially all of Dominion’s outstanding stock by a single
person or entity, or a sale or transfer of substantially all of Dominion’s
assets or if a Change of Control as defined in Section 2(d)(i) or (ii) otherwise
occurs (a “Corporate Event”), then the Committee may take any actions with
respect to outstanding Incentive Awards as the Committee deems appropriate;
provided, however, the Committee may not accelerate the time or schedule of any
payment of any Incentive Award that is subject to Code section 409A, or take any
other action to cause such an award to violate Code section 409A, without the
Participant’s consent.


(c)           Notwithstanding anything in the Plan to the contrary, the
Committee may take the foregoing actions without the consent of any Participant,
and the Committee’s determination shall be conclusive and binding on all persons
for all purposes.


16.           Administration of the Plan.


(a)           The Plan shall be administered by the Committee.  Subject to the
express provisions and limitations set forth in this Plan, the Committee shall
be authorized and empowered to do all things necessary or desirable, in its sole
discretion, in connection with the administration of this Plan, including,
without limitation, the following:


(i)           to prescribe, amend and rescind policies relating to this Plan,
and to interpret the Plan, including defining terms not otherwise defined;
 
(ii)           to determine which persons will be Participants, to which of the
Participants, if any, Incentive Awards shall be granted hereunder and the timing
of any Incentive Awards;
 
(iii)          to grant Incentive Awards to Participants and determine the terms
and conditions thereof, including the number of shares of Company Stock subject
to Incentive Awards and the exercise or purchase price of the shares of Company
Stock and the circumstances under which Incentive Awards become exercisable or
vested or are forfeited or expire, which terms may but need not be conditioned
upon the passage of time, continued employment, the satisfaction of Performance
Goals, the occurrence of certain events, or other factors;
 
(iv)          to establish or verify the extent of satisfaction of any
Performance Goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Incentive Award;
 
(v)           to prescribe and amend the terms of the award agreements or other
documents evidencing Incentive Awards made under this Plan (which need not be
identical);
 
(vi)          to determine whether, and the extent to which, adjustments are
required pursuant to Section 15;
 
(vii)         to interpret and construe this Plan, any policies under this Plan
and the terms and conditions of any Incentive Award granted hereunder, and to
make exceptions to any provisions for the benefit of the Company;
 
(viii)        to delegate any portion of its authority under the Plan to make
Incentive Awards to an executive officer of Dominion, subject to any conditions
that the Committee may establish, and
 
(ix)           to make all other determinations deemed necessary or advisable
for the administration of this Plan.
 
Notwithstanding the foregoing, no ‘‘tandem stock options’’ (where two stock
options are issued together and the exercise of one option affects the right to
exercise the other option) may be issued in connection with Incentive Stock
Options.  The Committee shall have the power to amend the terms of previously
granted Incentive Awards that were granted by that Committee so long as the
terms as amended are consistent with the terms of the Plan and provided that the
consent of the Participant is obtained with respect to any amendment that would
be detrimental to him or her, except that the consent will not be required if
the amendment is for the purpose of complying with Rule 16b-3, Code section 409A
or any other section or requirement of the Code applicable to the Incentive
Award.
 
(b)           The interpretation and construction of any provision of the Plan
by the Committee shall be final and conclusive as to any Participant.  The
Committee may consult with counsel, who may be counsel to the Company, and shall
not incur any liability for any action taken in good faith in reliance upon the
advice of counsel.
 
(c)           A majority of the members of the Committee shall constitute a
quorum, and all actions of the Committee shall be taken by a majority of the
members present.  Any action may be taken by a written instrument signed by all
of the members, and any action so taken shall be fully effective as if it had
been taken at a meeting.
 
(d)           The Committee may delegate the administration of the Plan to an
officer or officers of the Company, and the administrator(s) may have the
authority to execute and distribute agreements or other documents evidencing or
relating to Incentive Awards granted by the Committee under this Plan, to
maintain records relating to the grant, vesting, exercise, forfeiture or
expiration of Incentive Awards, to process or oversee the issuance of shares of
Company Stock upon the exercise, vesting and/or settlement of an Incentive
Award, to interpret the terms of Incentive Awards and to take any other actions
as the Committee may specify, provided that in no case shall any administrator
be authorized to grant Incentive Awards under the Plan.  Any action by an
administrator within the scope of its delegation shall be deemed for all
purposes to have been taken by the Committee and references in this Plan to the
Committee shall include any administrator, provided that the actions and
interpretations of any administrator shall be subject to review and approval,
disapproval or modification by the Committee.
 
17.           Notice.   All notices and other communications required or
permitted to be given under this Plan shall be in writing and shall be deemed to
have been duly given if delivered personally or mailed first class, postage
prepaid, as follows (a) if to Dominion—at the principal business address of
Dominion to the attention of the Corporate Secretary of Dominion; and (b) if to
any Participant—at the last address of the Participant known to the sender at
the time the notice or other communication is sent.


18.           Interpretation.   The Plan is intended to operate in compliance
with the provisions of Securities and Exchange Commission Rule 16b-3 and to
facilitate compliance with, and optimize the benefits from, Code section 162(m)
and Code section 409A.  The terms of this Plan are subject to all present and
future regulations and rulings of the Secretary of the Treasury of the United
States or his or her delegate relating to the qualification of Incentive Stock
Options under the Code.  If any provision of the Plan conflicts with any such
regulation or ruling, then that provision of the Plan shall be void and of no
effect.  The terms of this Plan shall be governed by the laws of the
Commonwealth of Virginia.


19.           Beneficiary Matters.   A Participant may designate a Beneficiary
to receive benefits due under an Incentive Award, if any, upon the Participant’s
death.  Designation of a Beneficiary shall be made by execution of a form
approved or accepted by the administrator.  In the absence of a valid
Beneficiary designation, a Participant’s surviving Spouse, if any, and if none,
the Participant’s estate, shall be the Beneficiary.


(a)           A Participant may change a prior Beneficiary designation made
under Section 19 by a subsequent execution of a new Beneficiary designation
form.  The change in Beneficiary will be effective upon receipt by the
administrator.


(b)            Any payment made to a Beneficiary under this Plan by the
administrator in good faith shall fully discharge the Company from all further
obligations with respect to that payment.  If the administrator has any doubt as
to the proper Beneficiary to receive a payment under this Plan, the
administrator shall have the right to withhold such payment until the matter is
fully adjudicated.


(c)           In making any payment to or for the benefit of any minor or an
incompetent Beneficiary, the administrator, in its sole and absolute discretion,
may make a distribution to a legal or natural guardian or other relative of a
minor or court-appointed representative of such incompetent.  Alternatively, it
may make a payment to any adult with whom the minor or incompetent temporarily
or permanently resides.  The receipt by a guardian, representative, relative or
other person shall be a complete discharge of the Company’s obligations under
the Plan.  The Company shall have no responsibility to see to the proper
application of any payment so made.


20.           Separation from Service.  With respect to any Incentive Award that
provides for a deferral of compensation for purposes of Code section 409A and
that is payable under its terms on a Participant’s  termination of employment
(including a Participant’s termination of employment on account of retirement,
if applicable), (i) any references herein and in the Participant’s Grant
Agreement to the Participant’s termination of employment or date of termination
of employment shall refer to the Participant’s Separation from Service or date
of Separation from Service, as the case may be; and (ii) notwithstanding any
provision herein or in the Participant’s Incentive Award to the contrary, if at
the time of payment under such an Incentive Award, the Participant is a
“specified employee” (as defined below), no such payment shall occur prior to
the earlier of (A) the expiration of the six (6)-month period measured from the
date of the Participant’s Separation from Service, or (B) the date of the
Participant’s death.  Upon the expiration of the six (6)-month deferral period
referred to in the preceding sentence or the Participant’s death, all amounts
that would otherwise have been paid during such period but for this Section 20
shall be paid and any amounts that remain to be paid under the Award shall be
paid in accordance with the terms hereof and of the Award Agreement.  The term
“specified employee” shall have the same meaning as assigned to that term under
Code section 409A(a)(2)(B)(i) and whether a Participant is a specified employee
shall be determined in accordance with written guidelines adopted by Dominion
for such purposes.


21.           Qualifying Change of Control.  With respect to any Award that
provides for a deferral of compensation for purposes of Code section 409A and
that is payable under its terms upon a Change of Control, or under which the
time or form of payment of the Award varies depending on whether a Change of
Control has occurred, any references herein and in the Participant’s Grant
Agreement to a Change of Control or date of the Change of Control shall refer to
a Qualifying Change of Control or the date of a Qualifying Change of Control, as
the case may be.


22.           Continuing Securities Law Compliance.  If at any time on or after
the effective date of this amended and restated Plan as described in Section 16
above, the Committee should determine that the issuance of any shares of Company
Stock under an Incentive Award granted under the Plan, whether pursuant to the
exercise of an Option or Stock Appreciation Right or otherwise, would result in
the violation of any applicable federal or state securities laws with respect to
the Plan, then no shares of Company Stock shall be issued, and no Options or
Stock Appreciation Rights shall be exercised, unless and until the Committee has
determined that the issuance of such shares or the exercise of such Options or
Stock Appreciation Rights would not result in such violation.  If a
Participant’s right to exercise an Option or Stock Appreciation Right is
suspended pursuant to the preceding sentence, the Committee may provide that any
time period to exercise the Option or Stock Appreciation Right is extended or
tolled during such period of suspension.



 
 

--------------------------------------------------------------------------------

 
